FILED
                                                       SEPTEMBER 10, 2019
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                        )         No. 36648-1-III
                                            )
                     Respondent,            )
                                            )
              v.                            )         UNPUBLISHED OPINION
                                            )
TRACEY KIMBERLY BAILEY,                     )
                                            )
                     Appellant.             )

       FEARING, J. — We review a common question of whether a law enforcement

officer possessed reasonable articulable suspicion when conducting a Terry stop. We

hold the officer had reasonable suspicion and affirm appellant Tracey Bailey’s

conviction. We remand for correction of her offender score and the striking of some

legal financial obligations.

                                        FACTS

       Since Tracey Bailey challenges her seizure by a law enforcement officer, we

garner our facts from a motion to suppress hearing. On June 29, 2014, at 1:30 a.m.,

David Brown called Thurston County’s 911 service to report an unwanted person at his
No. 36648-1-III
State v. Bailey


home. Brown identified his address. Emergency dispatch immediately sent Thurston

County Sheriff Deputy James Esslinger to Brown’s residence. Brown continued to speak

to dispatch, and dispatch forwarded the information to Deputy Esslinger.

       David Brown reported to emergency dispatch that a black female named Tracey,

approximately five foot ten inches and wearing a multi-colored sweater, arrived, with

mattress in hand, at his residence via taxi. Brown added that he had earlier allowed

Tracey to stay at his residence, but that she was no longer welcome. Brown then reported

that Tracey had left the vicinity, but soon thereafter commented that “she’s back in the

house.” Report of Proceedings (RP) (Aug. 14, 2017) at 9. Brown also claimed that

Tracey had once crawled in a window to gain access to the residence. Brown never

suggested that Tracey was violent.

       Deputy James Esslinger last heard that Tracey had left the property by foot. As he

proceeded, he deemed himself investigating a trespass and perhaps a domestic violence

incident or a burglary. He sometimes delivers trespass warnings to citizens.

       Two-tenths of a mile from David Brown’s residence, Deputy James Esslinger

observed a person, matching the description Brown gave to dispatch, walking along the

road. The road lacked sidewalks but maintained dirt shoulders. Deputy Esslinger

stopped his vehicle. He does not remember if he stopped in front of the woman or behind

her. The deputy’s front headlights shined. Deputy Esslinger stepped from his patrol car


                                             2
No. 36648-1-III
State v. Bailey


and asked the woman: “Are you Tracey?” RP (Aug. 14, 2017) at 18. The woman replied

affirmatively, so Esslinger asked her to come to him.

       When Tracey approached Deputy James Esslinger, he asked her for identification.

Tracey indicated she lacked any identification. She volunteered her full name, Tracey

Bailey, and date of birth. Deputy Esslinger returned to his patrol car, and he entered the

information Bailey provided into his computer. Bailey remained illuminated by the car’s

headlights, as she stood in front of the patrol vehicle, such that she kept within

Esslinger’s line of sight. Deputy James Esslinger did not then place Bailey in handcuffs

nor otherwise restrain her freedom of movement. Esslinger had not directed Bailey to

remain in front of the car or told her she could not leave.

       Deputy James Esslinger’s computer search revealed two outstanding warrants for

Tracey Bailey. Deputy Esslinger asked dispatch to confirm the warrants. He then exited

his car and spoke again to Bailey.

       Thurston County Sheriff Deputy Micah Rose responded to the scene while Deputy

James Esslinger waited for confirmation from dispatch of the arrest warrants. Dispatch

confirmed one of the warrants, so Deputy Esslinger placed Tracey Bailey under arrest.

Esslinger searched Bailey’s person incident to the arrest. In Bailey’s right rear pants

pocket, Deputy Esslinger found wadded bills, inside which lay a small Ziploc “baggie”




                                              3
No. 36648-1-III
State v. Bailey


containing a white powdery substance. A crime lab analyst later identified the substance

as methamphetamine.

      Deputy James Esslinger asked Deputy Micah Rose to travel to the reported

address, speak with David Brown, and ascertain whether a trespass occurred. The sheriff

deputies later concluded that Tracey Bailey had not committed a crime against Brown.

                                     PROCEDURE

      The State of Washington charged Tracey Bailey with unlawful possession of a

controlled substance, methamphetamine. The State brought no charges for trespass.

Bailey moved the court to suppress the evidence recovered from her seizure by Deputy

James Esslinger and to dismiss the charge of unlawful possession of a controlled

substance.

      At the suppression motion hearing, the State asserted that Deputy James Esslinger

conducted a Terry stop, rather than a community caretaking encounter. The parties

disagreed on whether reasonable suspicion supported the Terry stop. The trial court

concluded that Deputy Esslinger held reasonable suspicion to contact Tracey Bailey and

denied the motions to suppress and dismiss.

      In response to the motion to suppress, the superior court entered findings of fact

under CrR 3.6. One finding reads:




                                              4
No. 36648-1-III
State v. Bailey


       2.     On June 29, 2014, dispatch received a 911 call to report an unwanted
              person in the 5600 block of Old Highway 410. Dispatch reported
              the unwanted person an African-American female, 5 foot, 10 inches,
              named “Tracey,” and wearing a multi-colored sweater. The report
              was that she had arrived at the reporting party’s house via a taxi,
              carrying a mattress. The reporting party stated he had asked Tracy
              [sic] to leave, then after she had left, she returned. The reporting
              party also stated, she had entered his house via a window in the past.

Clerk’s Papers (CP) at 105 (emphasis added).

       At trial, Tracey Bailey testified that she did not know she possessed the

methamphetamine. The trial court instructed the jury on the defense of unwitting

possession. The jury found Bailey guilty.

       Based on an offender score of eight, the trial court sentenced Tracey Bailey to a

standard range sentence of sixteen months’ confinement. The sentencing court imposed

legal financial obligations, including a $200 criminal filing fee and a $100 DNA

collection fee. Earlier, in 2015, the court had ordered Bailey to pay a $100 warrant

service fee. The trial court found Bailey indigent and allowed her to appeal at public

expense.

                                 LAW AND ANALYSIS

       Tracey Bailey challenges her conviction and her sentence. We address her

conviction first.




                                             5
No. 36648-1-III
State v. Bailey


                                     Validity of Stop

       In an effort to reverse her conviction for possession of a controlled substance,

Tracey Bailey argues that Deputy James Esslinger unlawfully seized her. Therefore,

according to Bailey, the discovery of the methamphetamine flowed from an unlawful

seizure such that the superior court should have suppressed the evidence. Bailey does not

deem her arrest after Deputy Esslinger learned of the arrest warrant to constitute the

unlawful seizure. She instead identifies Esslinger’s approaching her and asking her

questions as the unlawful seizure.

       We question whether Deputy James Esslinger ever seized Tracey Bailey within

the meaning of the state and federal constitutions. Esslinger never told Bailey she could

not leave his presence and never took from Bailey any identification card while

researching her name in his patrol car’s computer. State v. Knox, 86 Wash. App. 831, 838,

939 P.2d 710 (1997), overruled on other grounds by State v. O’Neill, 148 Wash. 2d 564, 62
P.3d 489 (2003); State v. Hansen, 99 Wash. App. 575, 577, 994 P.2d 855 (2000). A law

enforcement officer needs no cause to question a citizen unless the officer seizes the

citizen. State v. Harrington, 167 Wash. 2d 656, 663, 222 P.3d 92 (2009). Still, the State

agrees that James Esslinger performed a Terry stop, considered to be a seizure. Thus, we

ask whether Esslinger held cause to conduct the stop.




                                             6
No. 36648-1-III
State v. Bailey


       Tracey Bailey’s assignment of error raises two distinct questions. First, did the

information provided by David Brown supply reasonable suspicion of a crime in order to

support an investigative Terry stop? Second, did law enforcement possess reason to

believe the caller, David Brown, to be a reliable source of information?

                              Reasonable Suspicion of Crime

       In general, warrantless seizures are per se unconstitutional, and the burden falls on

the State to demonstrate that a warrantless seizure falls into a narrow exception to the

rule. State v. Doughty, 170 Wash. 2d 57, 61, 239 P.3d 573 (2010). Courts purportedly

jealously and carefully construe the exceptions. State v. Doughty, 170 Wash. 2d at 61.

       A brief investigatory seizure, commonly referred to as a Terry stop, constitutes an

exception to the warrant requirement. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L.

Ed. 2d 889 (1968). Under this exception, a police officer may, without a warrant, briefly

detain an individual for questioning if the officer possesses reasonable and articulable

suspicion that the person is engaging or is about to engage in criminal activity. State v.

Fuentes, 183 Wash. 2d 149, 158, 352 P.3d 152 (2015). A reasonable, articulable suspicion

means a substantial possibility that criminal conduct has occurred or is about to occur.

State v. Kennedy, 107 Wash. 2d 1, 6, 726 P.2d 445 (1986).

       A valid Terry stop requires that the officer have a well-founded, reasonable

suspicion that criminal activity is afoot based on specific and articulable facts. State v.


                                              7
No. 36648-1-III
State v. Bailey


Fuentes, 183 Wash. 2d at 158. This court looks at the totality of the circumstances known

to the officer at the time of the stop when evaluating the reasonableness of the officer’s

suspicion. State v. Glover, 116 Wash. 2d 509, 514, 806 P.2d 760 (1991). Subsequent

evidence that the officer was in error regarding some of the facts will not render a Terry

stop unreasonable. State v. Seagull, 95 Wash. 2d 898, 908, 632 P.2d 44 (1981). A Terry

stop also is not rendered unreasonable solely because the officer did not rule out all

possibilities of innocent behavior before initiating the stop. State v. Anderson, 51 Wn.

App. 775, 780, 755 P.2d 191 (1988).

       Washington courts have repeatedly held that a person’s walking at night, even in a

high crime area, does not, by itself, give rise to a reasonable suspicion to detain that

person. State v. Fuentes, 183 Wash. 2d at 161 (2015); State v. Doughty, 170 Wash. 2d at 62;

State v. Larson, 93 Wash. 2d 638, 645, 611 P.2d 771 (1980). Instead, the circumstances

must suggest a substantial possibility that the particular person has committed a specific

crime or is about to do so. State v. Martinez, 135 Wash. App. 174, 180, 143 P.3d 855

(2006). An inarticulate hunch does not warrant police intrusion into a person’s life. State

v. Doughty, 170 Wash. 2d at 63. Innocuous facts do not justify a stop either. State v.

Armenta, 134 Wash. 2d 1, 13, 948 P.2d 1280 (1997).

       When evaluating investigative stops, this court must determine whether the initial

interference with the suspect’s freedom of movement was reasonably related in scope to


                                              8
No. 36648-1-III
State v. Bailey


the circumstances that justified the interference. Terry v. Ohio, 392 U.S. at 19-20 (1968).

In determining the proper scope of the intrusion, the court considers the purpose of the

stop, the amount of physical intrusion, and the length of time the law enforcement officer

detains the suspect. State v. Williams, 102 Wash. 2d 733, 740, 689 P.2d 1065 (1984).

When reviewing the merits of an investigatory stop, a court must evaluate the totality of

circumstances presented to the investigating officer. State v. Doughty, 170 Wash. 2d at 62.

       Courts recognize that crime prevention and crime detection are legitimate

purposes for investigative stops. Terry v. Ohio, 392 U.S. at 22-23. Here, the relevant

concern was crime detection rather than crime prevention. A typical Terry stop entails a

frisk for weapons and brief questioning. State v. Mitchell, 80 Wash. App. 143, 145, 906
P.2d 1013 (1995).

       Tracey Bailey challenges finding of fact two that “[t]he reporting party stated, he

had asked Trac[e]y to leave, then after she had left, she returned.” CP at 105. Bailey

argues that substantial evidence does not support this finding because no testimony

supports that David Brown asked Bailey to leave his premises. We agree. Brown

informed the 911 dispatcher of an unwanted person at his residence, but no testimony

established that Brown told Bailey to leave.

       Tracey Bailey subsequently argues that, without the erroneous portion of finding

of fact two, the remaining findings do not support the conclusion that Deputy James


                                               9
No. 36648-1-III
State v. Bailey


Esslinger held reasonable suspicion of criminal trespass. To support her argument,

Tracey Bailey cites State v. Watson, 56 Wash. App. 665, 666, 784 P.2d 1294 (1990),

wherein the court wrote:

              When the State successfully resists a motion to suppress, it is
       obligated to procure findings of fact and conclusions of law that, standing
       on their own, will withstand appellate scrutiny.

       To support its proposition, the Watson court cited State v. Poirier, 34 Wash. App.
839, 841, 664 P.2d 7 (1983). In State v. Poirier, the court cited to CrR 3.6 for the rule

that findings of fact standing alone must withhold appellate scrutiny. Nevertheless,

CrR 3.6, assuming it once did, no longer supports this principle. The 1983 version of the

criminal rules might have contained the proposition. But, by 1984, CrR 3.6 did not

support the statement, nor has any version of the rule since supported the principle.

       Even if the findings do not state that David Brown asked Tracey Bailey to leave

his premises, we still conclude that Deputy James Esslinger held reasonable suspicion for

a Terry stop. A person is guilty of criminal trespass in the first degree, if he or she

knowingly enters or remains unlawfully in a building. RCW 9A.52.070(1). A person

commits second degree trespass if he or she knowingly enters or remains unlawfully on

premises of another. RCW 9A.52.080(1).

       Tracey Bailey cites no law stating that a police officer must gather incontrovertible

evidence of a crime during the investigation stage. To the contrary, the purpose of an


                                              10
No. 36648-1-III
State v. Bailey


investigation and an investigatory stop is to assess whether a suspect committed a crime.

The standard for reasonable suspicion is whether an objective view of the facts led the

officer to believe the substantial possibility of a crime being committed. Deputy James

Esslinger knew that an “unwanted person” had returned to a residence. This person had

previously entered the home through a window. The report could lead one to reasonably

deduce a substantial possibility of a trespass to investigate.

       Deputy James Esslinger’s stop of Tracey Bailey was reasonable because it was

limited in nature. The officer never handcuffed Tracey Bailey. Esslinger only asked for

identification and then researched her name in his computer. Bailey could have ignored

Esslinger. Instead, Bailey voluntarily provided her full name and birthdate.

                                         Reliability

       Tracey Bailey also argues that the trial court’s findings of fact do not show the

reliability of the 911 caller’s tip. In response, the State contends this appeals court cannot

review Bailey’s reliability argument because she did not raise the assertion before the

superior court. The State avers that Bailey limited her legal position below to the

information supplied failing to support reasonable articulable suspicion.

       We agree that legal argument at the suppression hearing centered on the

sufficiency of the information. The State, however, addressed the 911 caller’s reliability

in its briefing to the superior court by citing Navarette v. California, 572 U.S. 393, 134 S.


                                              11
No. 36648-1-III
State v. Bailey


Ct. 1683, 188 L. Ed. 2d 680 (2014). Both parties cited to State v. Kennedy, 107 Wash. 2d 1,

6, 726 P.2d 445 (1986) for the proposition that a Terry stop is justified only with a

substantial possibility that criminal activity occurred, and Bailey maintains that Kennedy

also addressed the reliability of an informant as part of its analysis.

       When the issue raised for the first time on appeal arguably relates to issues raised

in the trial court, this court may exercise its discretion to consider newly articulated

theories for the first time on appeal. Wilcox v. Basehore, 189 Wash. App. 63, 90, 356 P.3d
736 (2015), aff’d, 187 Wash. 2d 772, 389 P.3d 531 (2017). The reliability of the 911 caller

intrinsically intertwines with the circumstances a court considers when assessing the

constitutionality of a stop based on an informant’s tip. Finally, this court may address,

for the first time on appeal, a manifest constitutional error. RAP 2.5(a)(3). Therefore, we

determine to address the informant reliability issue raised by Tracey Bailey.

       When an officer bases his or her suspicion on an informant’s tip, the State

must show that the tip bears some indicia of reliability under the totality of the

circumstances. State v. Z.U.E., 183 Wash. 2d 610, 618, 352 P.3d 796 (2015). We require

either (1) circumstances establishing the informant’s reliability, or (2) some corroborative

observation, usually by the officers, that shows either (a) the presence of criminal activity

or (b) that the informer’s information was obtained in a reliable fashion. State v. Sieler,

95 Wash. 2d 43, 47, 621 P.2d 1272 (1980). The corroborative observations do not need to


                                              12
No. 36648-1-III
State v. Bailey


be of blatant criminal activity, but they must corroborate more than just innocuous facts,

such as an individual’s appearance or clothing. State v. Wakeley, 29 Wash. App. 238, 241-

43, 628 P.2d 835 (1981).

       Known citizen informants are generally presumed to be reliable, but this

presumption does not extend to anonymous informants. State v. Saggers, 182 Wash. App.
832, 840, 332 P.3d 1034 (2014). The reliability of an anonymous telephone informant is

similar to the reliability of a named but unknown telephone informant because such an

informant could fabricate an alias and thereby remain, like an anonymous informant,

unidentifiable. State v. Sieler, 95 Wash. 2d at 48 (1980). Officers may not presume an

informant’s tip is an eyewitness account. State v. Vandover, 63 Wash. App. 754, 759, 822
P.2d 784 (1992).

       Tracey Bailey relies on a series of Washington decisions that we now discuss:

State v. Z.U.E., 183 Wash. 2d 610 (2015), State v. Sieler, 95 Wash. 2d 43 (1980), and State v.

Lesnick, 84 Wash. 2d 940, 530 P.2d 243 (1975).

       In State v. Lesnick, 84 Wash. 2d 940, the Supreme Court held that an anonymous tip

alleging that the defendant was attempting to sell illegal gambling punchboards out of his

van did not justify stopping the van because the tipster did not identify himself and did

not provide any information as to the source of his knowledge.




                                            13
No. 36648-1-III
State v. Bailey


       In State v. Sieler, 95 Wash. 2d 43, an identified caller to emergency dispatch reported

a drug sale in a school parking lot. The informant gave a description of the car involved

in the sale, but did not provide any factual basis for his belief that a sale had occurred.

Based on this tip alone, officers stopped a car located near the school that matched the

given description. Even though the informant provided his name, the Supreme Court

characterized the informant as essentially anonymous and concluded the informant’s

report lacked sufficient indicia of reliability because neither its veracity nor its factual

basis could be established.

       In State v. Z.U.E., 183 Wash. 2d 610, police officers stopped a car to investigate a

minor in possession of a firearm. A person identifying herself as Dawn made a 911 call

reporting the crime. The 911 call was made contemporaneous to the unfolding of the

events. The caller’s allegation that the female was 17 years old and, therefore, a minor

was the only fact that potentially made the girl’s possession of the gun unlawful.

Nevertheless, the caller did not disclose the basis for her believing the girl to be underage

or the basis for concluding the girl possessed a gun. The court followed Sieler and held

the 911 caller’s assertion did not created a sustainable basis for a Terry stop.

       Based on these three decisions, Tracey Bailey argues that Sheriff Deputy James

Esslinger lacked any information regarding the source of David Brown’s knowledge and

the superior court’s findings did not establish that the caller eyewitnessed Bailey’s


                                              14
No. 36648-1-III
State v. Bailey


behavior. Nevertheless, Deputy James Esslinger did not merely presume David Brown to

be an eyewitness. Although not contained in the court’s findings, substantial evidence in

the record supports the conclusion that the caller was an eyewitness. While on the phone

with 911, David Brown stated that Bailey had left the premises. The dispatcher

continued to gather information when the caller commented that Tracey was “back in the

house.” RP (Aug. 14, 2017) at 9. The caller could not know whether Bailey had returned

to the house unless he was an eyewitness who was present to see Bailey reappear. The

information supplied by the caller showed an ongoing view of activity.

       We rely in part on Navarette v. California, 572 U.S. 393 (2014). In Navarette, the

caller’s report that the defendant’s pickup truck ran her off the road sufficed to support a

stop of the suspected drunk driver. Several factors supported the caller’s reliability: the

caller was an eyewitness, she made the report contemporaneously to the incident, and she

called the emergency 911 line, making her accountable for the provided information

since police can trace those calls.

       All of the Navarette v. California factors blanket David Brown’s call to

emergency dispatch. David Brown called the emergency 911 line. Brown called

contemporaneously to the incident. He provided an address and a description of the

woman who was thereafter found .2 miles away from the address. Brown stated he had

allowed Bailey to stay at the residence in the past. Thus, the information available to the


                                             15
No. 36648-1-III
State v. Bailey


deputy supports the conclusion that the caller was the alleged victim of the unwanted

person on his property.

       Tracey Bailey also emphasizes that no independent police corroboration supported

reasonable suspicion. Nevertheless, police corroboration is not necessary. The

Washington Supreme Court requires either circumstances establishing the informant’s

reliability or some corroborative observation. State v. Z.U.E., 183 Wash. 2d at 618 (2015).

Sufficient facts supported the informant’s reliability and the substantial possibility of

criminal behavior.

                                           Sentence

                                       Offender Score

       Tracey Bailey contends the trial court erred when it included a prior conviction for

attempted forgery in her offender score. The completed crime of forgery is a class C

felony. RCW 9A.60.020(3). But, pursuant to RCW 9A.28.020(3)(d), an attempt to

commit a crime is a gross misdemeanor when the crime attempted is a class C felony.

Gross misdemeanors are not added to the offender score. Accordingly, Bailey’s offender

score should have been seven, not eight.

       The State concedes that the trial court erred by including the gross misdemeanor

offense in Bailey’s offender score. Yet, the State argues the error is harmless because it

did not affect Bailey’s standard range. The State emphasizes that the crime of possession


                                             16
No. 36648-1-III
State v. Bailey


of a controlled substance, methamphetamine, has a seriousness level of drug offense level

one so that the standard range remains the same with an offender score between six and

nine. RCW 9.94A.525(7); RCW 9.94A.517.

       Divisions One and Two of this court disagree as to whether an incorrect offender

score can be harmless. In State v. Argo, 81 Wash. App. 552, 569, 915 P.2d 1103 (1996),

Division One held that an erroneous offender score that does not affect the standard range

is harmless. In State v. McCorkle, 88 Wash. App. 485, 945 P.2d 736 (1997), aff’d, 137
Wash. 2d 490, 973 P.2d 461 (1999), Division Two held that the State’s failure to prove six

prior out-of-state convictions were comparable to Washington felonies and resulted in the

trial court’s miscalculation of the offender score. The State argued that establishing nine

prior felonies rather than 13 was harmless error since the standard range for an offender

score of nine is the same as the standard range for an offender score of 13. The court

held the error was not harmless because “the record does not clearly indicate that the

sentencing court would have imposed the same sentence without the prior unclassified

prior convictions and the resultant change in offender score.” State v. McCorkle, 88 Wn.

App. at 499-500.

       We choose to follow State v. McCorkle. We also deem the error harmful in that,

in the event of another conviction, the State may argue that Bailey is bound by the court’s

determination of our offender score in this prosecution.


                                            17
No. 36648-1-III
State v. Bailey


       Although Tracey Bailey originally requested a remand for resentencing, Bailey

now notes her release from custody. Therefore, resentencing is no longer required. As

will be explained below, the trial court must strike legal financial obligations from the

judgment and sentence so the erroneous offender score could be corrected at the same

time with minimal effort. The remedy for an incorrect offender score based on a

scrivener’s error is correction of the score. State v. Calhoun, 163 Wash. App. 153, 169-70,

257 P.3d 693 (2011).

                                     Discretionary Costs

       At sentencing, the trial court imposed on Tracey Bailey a $200 criminal filing fee

and a $100 DNA fee. At that time, the fees were mandatory. As explained in State v.

Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018), due to legislative changes, the fees are no

longer mandatory. In fact, the new legislation “categorically prohibit[s] the imposition of

any discretionary costs on indigent defendants.” State v. Ramirez, 191 Wash. 2d at 739.

The trial court found Tracey Bailey indigent.

       The Supreme Court held that the new amendments apply prospectively to cases

pending on direct appeal because the imposition of legal financial obligations is governed

by the statutes in effect at the termination of the case, and those cases were not final at

the time the statute was enacted. State v. Ramirez, 191 Wash. 2d at 749-50. Defense

counsel states Bailey’s DNA sample was previously collected based on other felony


                                              18
No. 36648-1-III
State v. Bailey


convictions. Thus, Ramirez supports the conclusion that a remand to the trial court is

necessary so it can strike the two fees. The State agrees to an order requiring the court to

strike the fees.

       Tracey Bailey also argues a $100 warrant service fee should be struck. Bailey

notes the discretionary nature of the fee: “Expenses incurred for serving of warrants for

failure to appear . . . may be included in costs the court may require a defendant to pay.”

RCW 10.01.160(2) (emphasis added); see State v. Malone, 193 Wash. App. 762, 764, 376
P.3d 443 (2016). The State does not oppose striking the warrant service fee.

Nevertheless, we do not accept the State’s concession on this obligation.

       The trial court imposed the warrant service fee in 2015. Imposition of the fee is

not included nor mentioned on the judgment and sentence from which Bailey currently

appeals. As a result, the imposition of the fee is final and is not at issue in this appeal.

State v. Ramirez is inapplicable to this fee.

                                       CONCLUSION

       We affirm the superior court’s denial of Tracey Bailey’s motion to suppress

evidence of the methamphetamine. We affirm her conviction. We remand to the trial

court to correct Bailey’s offender score and to strike the imposition of the DNA

collection fee and the criminal filing fee.




                                                19
No. 36648-1-111
State v. Bailey


        A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                          Fearing, J.

WE CONCUR:




----~~"-X"~......._--~.......
                            --......1...---t---=~--1 •

Lawrence-Berrey, C.J.




Pennell, J.




                                                         20